Name: Council Regulation (EEC) No 727/79 of 9 April 1979 on the implementation in the solar energy sector of Council Regulation (EEC) No 1302/78 on the granting of financial support for projects to exploit alternative energy sources
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12 . 4 . 79 Official Journal of the European Communities No L 93/3 COUNCIL REGULATION (EEC) No 727/79 of 9 April 1979 on the implementation in the solar energy sector of Council Regulation (EEC) No 1302/78 on the granting of financial support for projects to exploit alterna ­ tive energy sources THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1302/78 of 12 June 1978 on the granting of financial support for projects to exploit alternative energy sources ('), and in particular Article 3 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment (2 ), Whereas among alternative energy sources solar energy shows worthwhile exploitation potential which requires proven technologies to be available in good time, satisfactory manner in view of the risks and/or the large investments involved . Article 3 1 . Support shall be granted in the form of financial contributions repayable on the conditions laid down in paragraph 2 below up to the ceiling laid down for solar energy, in paragraph 2 of the sole Article of Council Regulation (EEC) No 726/79 of 9 April 1979 fixing the maximum amount of aid to be made avail ­ able pursuant to Council Regulation (EEC) No 1302/78 on the granting of financial support for projects to exploit alternative energy sources ( 3 ). 2 . Support may not in general exceed 40 % of the total cost of the project . Half of the support shall be repayable in cases where , following the first year of operation , the installation is subsequently exploited for industrial or commercial purposes . 3 . The repayable part of the support shall be repaid over a maximum period of eight years, starting from the second year of exploitation of the installations for industrial or commercial purposes . Arrangements for repayment shall depend on the nature of the project and shall be laid down in the contracts to be concluded with the recipients . Article 4 1 . The Commission shall publish in the Official Journal of the European Communities invitations to tender for projects for the exploitation of solar energy. 2 . Every project submitted shall be examined by the Commission on the basis of the following informa ­ tion to be supplied by the applicants :  a detailed description of the project and the time ­ table for its execution ,  a description of the preliminary work and research ,  the importance of the project for reducing energy dependence and diversification of supply,  the financial situation and technical capabilities of those responsible for the project , HAS ADOPTED THIS REGULATION : Article 1 1 . In accordance with the terms of Regulation (EEC) No 1302/78 and the rules laid down in this Regulation , the Community may provide financial support for demonstration projects to exploit solar energy . 2 . Such support shall be granted for projects for exploiting solar energy, in particular :  for installations for the heating of water, space heating and air-conditioning of residential and industrial buildings and public premises,  for installations for the production of process heat , mechanical or electrical energy for purposes of industrial or agricultural production or processing,  for biomass production and application for energy purposes . Article 2 Support may be granted for projects for the exploita ­ tion of solar energy capable of promoting, in the Community, other projects of similar type for which finance , without this support , is not forthcoming in a ( i ) OJ No L 158 , 16 . 6 . 1978 , p. 3 . 2 ) OJ No C 39 , 12 . 2 . 1979 . p. 38 . ( 3 ) See page 2 of this Official Journal . No L 93/4 Official Journal of the European Communities 12. 4 . 79  the nature and extent of the technical and economic risks involved in the project,  the cost of the project, its potential economic viability and the proposed arrangements for financing it,  the extent to which the relevant experience obtained may encourage introduction of the tech ­ nique , process or product in the Community ; the prospects of widespread application of the tech ­ nique, process or product and the benefits thereby obtainable for the economy as a whole,  whether at an earlier stage of research and develop ­ ment the project has been given financial support by the Community or by Member States ,  details of any other financial support for the project to be provided for by, or expected from, Member States or the Community,  any other information which justifies the Commu ­ nity support requested,  how it is proposed to publicize the results . 3 . In accordance with Article 6 (2) of Regulation (EEC) No 1302/78 the Commission shall set up an Advisory Committee on the Management of Projects for the Exploitation of Solar Energy composed of representatives designated by the Member States and chaired by a Commission representative . This committee shall assist the Commission in the exami ­ nation of applications . The projects to receive financial support shall be selected in accordance with Article 6 (2) of Regulation (EEC) No 1302/78 . Article 5 This Regulation shall apply for five years . The Council , acting on a proposal from the Commis ­ sion , shall decide whether it should be extended or amended . The Commission shall report annually to the Euro ­ pean Parliament and the Council and shall make refer ­ ence to the progress made in the projects which have obtained financial support . Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply following the decision taken by the Commission , or by the Council in the event of appeal , on the first series of projects in accordance with Article 6 of Regulation (EEC) No 1302/78 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 9 April 1979 . For the Council The President M. d ORNANO